Order entered November 12, 2019




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-19-01230-CV

                         IN RE ALEX PERRY NEAL, Relator

                Original Proceeding from the County Court at Law No. 5
                                 Collin County, Texas
                         Trial Court Cause No. 005-84128-2019

                                       ORDER
                      Before Justices Bridges, Osborne, and Carlyle

      Based on the Court’s opinion of this date, we DISMISS relator’s October 8, 2019

petition for writ of habeas corpus. We DENY AS MOOT any pending motions.


                                                  /s/   LESLIE OSBORNE
                                                        JUSTICE